Citation Nr: 1544778	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1997 rating decision last denied service connection for a back disability. 

2.  Evidence pertaining to the Veteran's disability was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that last denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received since the last final rating decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claim for entitlement to service connection for a back disability in September 2008.

At the time of his last final denial, evidence of record included service treatment records.

Since the last final denial, evidence added to the record includes the Veteran's statements, VA and private treatment records.

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a back disability is reopened.


ORDER

The claim for service connection for a back disability is reopened.


REMAND

Unfortunately, a remand is required prior to adjudicating the Veteran's service connection claim for a back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Records in the Veteran's Virtual VA file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claim.  Therefore, VA must attempt to obtain these records. While on Remand any additional VA and private treatment records should be associated with the claims file.  

Service treatment records reflect that the Veteran sought treatment on several occasions for back problems in service.  Although the Veteran complained of recurrent back pain in his report of medical history completed at service separation, his November 1973 separation examination reflected a normal clinical evaluation of his spine.  

Post-service treatment records reflect that the Veteran has continued to seek treatment for back problems.  

Records, however, also reflect that the Veteran has been involved in at least one post-service motor vehicle accident. 

In November 2008, the Veteran underwent a VA examination that addressed his back disability claim.  Although the VA examiner provided a negative etiological opinion, his rationale was speculative in nature.  The Board finds that an addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed back disability.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  A VA examiner is asked to thoroughly review the Veteran's VA claims file, to include the Veteran's service treatment records.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disability had its onset in service or is otherwise related to service, to include his in-service back treatment.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


